Case 1:19-cv-04650-AJN-SN Document 105-37 Filed 03/02/21 Page 1 of 3




                        EXHIBIT 38
Case 1:19-cv-04650-AJN-SN Document 105-37 Filed 03/02/21 Page 2 of 3




 From: Rami Kranz <rkranzostarbucks.corn>
 To: jillavptermite@aol.corn <jillavptermiteoaol.corn>
 Sent: Mon, Oct 16, 2017 5:42 am
 Subject: Re: Dichlorvos Strips.

 Hi Jill,

 III call you around 10. Which stores had these in them?

 I sent out the email to all the last time you asked, and I mentioned it during my leadership
 presentation to Ross and the RDs just last week.

 I can have another talk with the team and stress the importance of breaking this habit.

 Speak soon,

  Thank you,

  Rami Kranz
  Regional Retail Quality Assurance Manager, New York Metro
  STARBUCKS COFFEE COMPANY
  (646) 574-8205 mobile
  rkranz@starbucks.com
Case 1:19-cv-04650-AJN-SN Document 105-37 Filed 03/02/21 Page 3 of 3




 On Oct 15, 2017, at 23:49, "jillavptermite@aol.com" <jillavptermite@aol.com> wrote:

  Rami-
  My service mgr just sent me a pic of a DDVP strip that was placed in a flylight.
  I myself came across 2 in the past 2 nights while inspecting under counter cabinets and we' re
  inches from my face.
  When you get a moment tomorrow if you could give me a call.
  Thank you


  Jill Shwiner
  AVP Termite 8 Pest Control of NY
  4313 Arthur Kill Road, S.l. NY
  (0) 71 8-967-9800
  (C) 732-740-1037
  <40305.jpeg>
